DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-23, 29 and 36 are cancelled.  Claims 24-28, 30-35, 37 and 38 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24, 30, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 9,891,509. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application merely broaden the scope of the claims of the ‘509 patent.

Regarding claim 37 of the instant application, the patent ‘509 claims as set forth below:
Claims 24 and 37 of the instant application
Claim 1 of the Patent ‘509
Claim 24: An apparatus comprising: a body including a plurality of flexible appendages configured to mount the apparatus to or place the apparatus on an object; and a projector disposed at least partially within the body and removably received in an opening of the body, the projector configured to project visible light onto a surface.

Claim 37: wherein one or more wires are disposed within the body and arranged to extend around at least a portion of the projector and into one of the plurality of flexible appendages, wherein the one or more wires are a heat sink.
Claim 1: An apparatus comprising: a body; and a projector disposed at least partially within the body, the projector being usable to project visible light onto a surface; wherein the body comprises one or more pliable appendages that are arranged to be manipulated and deformed from a first configuration to a second configuration for mounting the apparatus to or placing the apparatus on an exterior of an object; wherein the apparatus includes one or more wires disposed within the body, the one or more wires being a heat sink, the one or more wires extending around the projector and into the one or more appendages.



The patent ‘509 fails to claim “the body includes at least one control for controlling an operation of the projector”; however, It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify patent ‘509 with 

Regarding claim 38 of the instant application, the patent ‘509 claims as set forth below:
Claims 30 and 38 of the instant application
Claim 1 of the Patent ‘509
Claim 30: An apparatus comprising: a body; and a projector disposed at least partially within the body and removably received in an opening of the body, the projector being configured for projecting visible light onto a surface; wherein: the body includes a plurality of pliable appendages usable for mounting the apparatus to or placing the apparatus on an object, the plurality of appendages including a first appendage and a second appendage, wherein the first appendage is deformable in a first way and the second appendage is deformable in a 

Claim 38: wherein one or more wires are disposed within the body and arranged to extend around at least a portion of the projector and into one of the plurality of flexible appendages, wherein the one or more wires are a heat sink.
Claim 1: An apparatus comprising: a body; and a projector disposed at least partially within the body, the projector being usable to project visible light onto a surface; wherein the body comprises one or more pliable appendages that are arranged to be manipulated and deformed (the legs need to be deformed in different directions in order to attach to (i.e. pole)) from a first configuration to a second configuration for mounting the apparatus to or placing the apparatus on an exterior of an object; wherein the apparatus includes one or more wires disposed within the body, the one or more wires being a heat sink, the 


The patent ‘509 fails to claim “the body includes at least one control for controlling an operation of the projector”; however, It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify patent ‘509 with a controller for controlling an operation of the projector because projectors are expected to have control circuitry.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 28, 30, 31, 35, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara (US PG Pub. 20060170885) in view of Bevirt (US PG Pub. 20110199759).
Regarding claim 24, Kitahara discloses an apparatus (projector 1 of fig. 1A) comprising: 
a body (main body 2 of fig. 1A) including a plurality of appendages (three legs 31, 32, 33 of fig. 1A) configured to mount the apparatus to or place the apparatus on an object; and 
a projector (optical system 200 comprises components listed in paras. 0039-0043) disposed at least partially within the body and removably received in an opening of the body (illustrated in fig. 3), 
the projector (optical system 200 comprises components listed in paras. 0039-0043) configured to project visible light onto a surface (para. 0043-0044; The projection lens 231 is made up of some kinds of lenses, and enlarges an image modulated and produced by the liquid crystal light valve 221 and launches the resultant image to the outside of the projector 1. [0044] In this way, the projector 1 enlarges an image and projects the image onto a projection plane of a screen 600 (shown in FIG. 4) or the like, which is placed outside the projector 1); 
wherein the body (2) includes at least one control for controlling an operation of the projector (para. 0028; On the top face 1a of the upper case 11, there are formed a manipulating part 13 including as an electric power switch).
Kitahara fails to teach wherein the plurality of appendages are flexible.
Bevirt discloses wherein the appendages are flexible (flexible legs 619, 620 and 621 of fig. 1).


Regarding claims 28 and 35, Kitahara discloses wherein the at least one control includes at least one of a button (illustrated in fig. 2A; the manipulating part 13 includes a button).

Regarding claim 30, Kitahara discloses an apparatus (projector 1 of fig. 1A) comprising: 
a body (main body 2 of fig. 1A) including a plurality of appendages (three legs 31, 32, 33 of fig. 1A) configured to mount the apparatus to or place the apparatus on an object; and 
a projector (optical system 200 comprises components listed in paras. 0039-0043) disposed at least partially within the body and removably received in an opening of the body (illustrated in fig. 3), 
the projector (optical system 200 comprises components listed in paras. 0039-0043) configured to project visible light onto a surface (para. 0043-0044; The projection lens 231 is made up of some kinds of lenses, and enlarges an image modulated and produced by the liquid crystal light valve 221 and launches the resultant image to the outside of the projector 1. [0044] In this way, the projector 1 enlarges an image and 
wherein the body (2) includes at least one control for controlling an operation of the projector (para. 0028; On the top face 1a of the upper case 11, there are formed a manipulating part 13 including as an electric power switch).
Kitahara fails to teach a plurality of pliable appendages usable for mounting the apparatus to or placing the apparatus on an object, the plurality of appendages including a first appendage and a second appendage, wherein the first appendage is deformable in a first way and the second appendage is deformable in a second way that is different from the first way.
Bevirt discloses a plurality of pliable appendages (flexible legs 619, 620 and 621 of fig. 1) usable for mounting the apparatus to or placing the apparatus on an object (illustrated in fig. 28; one of the legs is wrapped), the plurality of appendages including a first appendage (619) and a second appendage (620), wherein the first appendage (619) is deformable in a first way and the second appendage (620) is deformable in a second way that is different from the first way (para. 0039; flexible nature of the legs allow the tripod to also be used for gripping to vertical members by wrapping around them…which requires the legs to be deformable in different directions).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projector of Kitahara with the flexible legs of Bevirt in order to allow the projector to be used on an uneven surface, the flexible legs may be  wrapped around vertical members i.e. poles; thus, allowing the projection device to be mounted anywhere; thereby, enabling the projection of an image on any surface available surface.

Regarding claim 31, Kitahara discloses a projection device (illustrated in fig. 1A).
Kitahara fails to teach wherein the first way is one of the group consisting of bending, twisting, wrapping around, curving and straightening, and the second way is another of the group.
Bevirt discloses wherein the first way is one of the group consisting of bending, twisting, wrapping around, curving (seen in fig. 29; the leg may be curved in multiple different ways) and straightening, and the second way is another of the group (the second leg 620 can be wrapped around thereby gripping a pole (seen in fig. 28)).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projector of Kitahara with the flexible legs of Bevirt in order to allow the projector to be used on an uneven surface, the flexible legs may be  wrapped around vertical members i.e. poles; thus, allowing the projection device to be mounted anywhere; thereby, enabling the projection of an image on any surface available surface.

Regarding claim 37 and 38, Kitahara discloses wherein one or more wires are disposed within the body and arranged to extend around at least a portion of the projector and into one of the plurality of appendages, wherein the one or more wires are a heat sink (para. 0083; a circuit unit 60 that is a part constituting a circuit to send and receive radio waves; a tripod-fixing part 20 formed from a heat-conductive and electrically insulative member of alumina ceramics or the like; and a leg 31 of the tripod 30 formed from an electrically conductive member of an aluminum alloy or the like. In addition, the coaxial cable 100 for high frequencies, an electrically conductive 
Kitahara fails to teach wherein the plurality of appendages are flexible.
Bevirt discloses wherein the appendages are flexible (flexible legs 619, 620 and 621 of fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projector of Kitahara with the flexible legs of Bevirt in order to allow the projector to be used on an uneven surface, the flexible legs may be  wrapped around vertical members i.e. poles; thus, allowing the projection device to be mounted anywhere; thereby, enabling the projection of an image on any surface available surface.

Claims 25-27 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara (US PG Pub. 20060170885) and Bevirt (US PG Pub. 20110199759) as applied to claim 24 above, and further in view of Walker et al. (US PG Pub. 20060170669).
Kitahara as modified by Bevirt discloses a projection device (illustrated in fig. 1A).
Kitahara as modified by Bevirt fails to teach wherein the at least one control includes a sensor for sensing an environmental condition around the apparatus.
a sensor (para. 0043; light sensor) for sensing an environmental condition around the apparatus (para. 0043; a light sensor may automatically adjust the brightness of a display screen based on the amount of ambient light in a room)).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the image projector of Kitahara and Bevirt with the environmental sensor of Walker in order to automatically increase the brightness of the projected image so that it may be easily based on ambient light conditions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 24 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	10 March 2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882